Citation Nr: 0430742	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  00-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1942 October 1945.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO increased the evaluation for 
bilateral pes planus from 10 percent to 30 percent disabling.  
The veteran appealed for a higher rating.  

The veteran testified at an October 2000 hearing before an RO 
hearing officer.  A transcript of the hearing is of record.

In a February 2000 substantive appeal (Form 9) the veteran 
requested a hearing before a Veterans Law Judge.  The veteran 
failed to report for a video-conference hearing before a 
Veterans Law Judge which was scheduled for a date in January 
2003. 

Pursuant to regulatory authority in effect in January 2003, 
the Board undertook additional development of the evidence.  
The Board subsequently remanded the case in September 2003 
and the case has now been returned to the Board for further 
appellate adjudication.  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is no 
more than severe in degree; pronounced bilateral pes planus 
is not shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.71a, Diagnostic Code 5276 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in October 1999, a statement of the case 
(SOC) dated in December 1999, supplemental statements of the 
case (SSOC) dated in March 2000, April 2001, and July 2004, 
and a letter regarding the VCAA in March 2004, the veteran 
was provided with the applicable law and regulations and 
given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The March 2004 letter advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The March 
2004 letter specifically asked the veteran to tell the RO if 
he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and VA records 
have been obtained.  He was afforded VA examinations and 
opinions have been obtained.  Adjudication of the claim may 
proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

Historically, the RO granted service connection for bilateral 
pes planus in November 1945 and assigned a 30 percent 
evaluation.  By an October 1948 rating decision, the RO 
decreased the rating for bilateral pes planus to 10 percent.  
The veteran's claim for an increased rating for bilateral pes 
planus was received in July 1999.  An October 1999 rating 
decision increased the evaluation to 30 percent.  

At a VA podiatry examination in October 1999, the veteran 
stated that his feet hurt and felt numb all the time.  He 
wore customized shoes for his pes planus.  He reported that 
he has trouble with daily chores such as cutting the grass 
and that he has no endurance and is easily fatigued.  

Examination of the feet revealed no calluses.  With 
customized shoes, right hallux dorsiflexion was 24-54 degrees 
and on the left was 20-50 degrees.  Ankle dorsiflexion was to 
5 degrees bilaterally and plantar flexion was to 35 degrees 
bilaterally.  Range of motion of the subtalar joints was 20 
degrees bilaterally.  The range of motion of the metatarsal 
joint and passive range of motion of the subtalar joint were 
deferred.  There were no contractures of the toes two through 
five bilaterally.  There was no subluxation of the metatarsal 
joints one through five bilaterally.  There was pes planus 
upon weight bearing and nonweight bearing.  There was no 
bogginess or redness of the joints of the ankle and feet.  
There was no ligamentous laxity of the joints of the ankles 
bilaterally.

X-rays revealed osteoporosis of the foot bones, bilaterally 
with an irregularity of the cortices of the subtalar joints 
and joint narrowing of the first metacarpophalangeal joint 
bilaterally.  No fractures or dislocations were noted.  There 
were calcifications of the dorsalis pedis arteries 
bilaterally.

The impression was abnormal sensory and motor examination of 
the bilateral lower extremities.  Pes planus was stiff with a 
restricted range of motion of the subtalar joints and 
metatarsal joints bilaterally with extrinsic muscle weakness 
of bilateral lower extremities

The examiner noted that the veteran complained of numbness 
and pain with use of the feet and that this interfered with 
his daily activities such as doing his chores or a limited 
ability to get up or move around.  The examiner stated that 
the clinical examination revealed that the veteran had a 
sensory neuropathy of the lower extremity with weakness of 
the extrinsic muscles of the foot in which the veteran was 
unable to perform toe raises bilaterally.  Even the veteran's 
flexibility was decreased which contributed to the amount of 
functional limitation due to the pain with restricted range 
of motion, loss of flexibility, loss of endurance, weakness, 
and numbness of the feet.    

VA outpatient treatment records dated from September 1999 to 
January 2000 were received.  In a January 2000 record, the 
veteran complained of decreased sensation in the feet.  He 
was wearing custom shoes with a steel shank.  Physical 
examination revealed decreased sensation with 10 gm of 
monolilament of the both feet.  No other structural 
abnormality was noted.  There was moderate decrease in range 
of motion bilaterally.  The diagnosis was mild pes planus.

The veteran underwent a VA general medical examination in 
February 2000.  The examiner initially noted that the claims 
folder was not available for review.  The  veteran stated 
that he was unable to mow his lawn since the previous summer 
because of pain and weakness in his feet.

Examination of the feet revealed that the veteran could walk 
unassisted but with a small shuffling gait.  Extertional 
tolerance was limited by the pain and discomfort in his feet.  
The dorsalis pedis pulses were faintly palpable bilaterally.  
There was no discoloration of the feet.  The distal digits 
were cold.  Toe grip was markedly decreased bilaterally.  
There was decreased perception to touch in both distal 
extremities to approximately the malleoli bilaterally.  

The diagnoses were pes planus and peripheral neuropathy.  The 
examiner commented that the combination of the prior foot 
problem and the current mild peripheral neuropathy made 
ambulation difficult and unsteady for the veteran. 

The veteran testified at an October 2000 RO hearing that the 
orthopedic shoes that the VA purchased for him did not work.  
He stated that he experienced pain and extreme tenderness in 
the bottom of his feet.

The veteran underwent a VA podiatry examination in November 
2000.  It was noted that the veteran wore customized shoes 
for his symptomatic pes planus.  The veteran stated that his 
feet continue to hurt and that he could not get around to do 
his daily chores like cutting grass or doing other daily 
functions.  He reported weakness and lack of endurance of the 
feet.  He did loose his balance and he recently lost his 
balance and hit his head.

Physical examination revealed that the veteran walked with 
excessively flexed hips and knees.  The subtalar joint was 
abnormally pronated with no supination of the subtalar joints 
bilaterally.  There was no smooth transition of the rear foot 
to forefoot and minimal ankle dorsiflexion during gait.  Toes 
1-5 on the left continued in the extend position during 
ambulation.  The veteran was not able to stand on toes and 
had difficulty balancing himself.  He was unable to stand on 
his heels or one foot at a time.  There was pes planus 
bilaterally with weight bearing.  The right hallux had 30 
degrees of dorsiflexion and the left hallux had 20 degrees of 
dorsiflexion.  Ankle dorsiflexion was 5 degrees bilaterally.  
Plantar flexion was 35 degrees bilaterally.  The subtalar 
joint range of motion was 20 degrees on the right.  There was 
no motion of the left subtalar joint.  There was a flexible 
mid tarsal joint bilaterally.  There was no contracture of 
the toes 2-5 bilaterally.  There was no subluxation.  There 
was no ligamentous laxity noted and no deformity, redness, or 
swelling of any of the joints of the feet or ankles.  

The impression was symptomatic pes planus valgus bilaterally, 
abnormal gait.  There was unstable gait with a history of 
falling down.  The examiner noted that the peripheral 
neurovascular examination was abnormal.  There was loss of 
motion of the right subtalar joint.

It was the examiner's opinion that the veteran exhibited 
unsteady gait with a history of falling down in which he 
fractured his pelvis approximately two years previously and 
had recently fallen down and sustained a laceration to the 
frontal area of the skull.  The veteran was unable to 
maintain his daily activity due to weakness of his lower 
extremity.    

The veteran underwent a VA podiatry examination in August 
2001.  He stated that he had been experiencing more severe 
pain in his feet which has caused him to be less weight 
bearing and more dependent on his daughter.  He uses a 
wheelchair whenever possible to get around.  He could not 
walk long distances because of the weakness in his legs and 
feet.  He had very limited ability to get up and around due 
to his unsteady gait and also due to his loss of balance.  
Even though he wore therapeutic shoes, they did not offer any 
benefit.  

Physical examination revealed that the veteran's posture was 
flexed at the hips, knees, and ankles bilaterally.  He was 
unable to walk unassisted.  He had an unsteady gait.  His 
feet were flat with weight bearing and nonweight bearing.  
There was no active dorsiflexion of the ankles bilaterally.  
He was asked to dorsiflex his ankle, but extended his legs 
bilaterally.  There was no motion of the subtalar joint of 
the left.  There was approximately 20 degrees of total range 
of motion of the right subtalar joint.  X-rays were 
inadequate to review the subtalar joint.

The impression included the following:  traumatic 
degenerative joint disease of the left subtalar joint; 
moderate to severe pes planus bilaterally with unsteady gait; 
and history of weakness in the feet and legs and lack of 
endurance secondary to the symptomatic pes planus bilaterally 
and of the trauma of the subtalar joint of the left.  

It was the examiner's opinion that the veteran did have 
functional limitation due to his pes planus and arthritis of 
the subtalar joint on the left.  There was loss of motion of 
the left subtalar joint.  There was pain with manipulation of 
the joints of the feet of the mid-tarsal joints bilaterally, 
which produced antalgic weight bearing and limited the 
veteran from getting up and performing daily activities.  The 
examiner concluded that due to the veteran's age, arthritis 
of the main joints in his foot, and the pain of his mid-
tarsal joint there was a moderate degree of functional 
impairment.   

In January 2003 the Board undertook additional development on 
the issue on appeal.  The veteran was to be afforded a VA 
podiatry examination in order to determine the nature and 
extent of disability from bilateral pes planus.  
Specifically, the examiner was asked to describe in detail 
the veteran's bilateral foot pathology.

VA treatment records dated from August 2001 to March 2003 
were received.  In a September 2001 treatment record, the 
veteran complained of bilateral foot pain and of difficulty 
walking.  In a November 2004 treatment record it was noted 
that the veteran complained of foot problems and pain.    

The veteran underwent a VA podiatry examination in March 
2004.  The examiner noted that the claims folder had been 
reviewed.  The veteran complained of pain through the midfoot 
of both feet and along the posterior medial aspect of both 
ankles.  He was not using any orthopedic shoes or appliances.  
The examiner noted that the veteran had a history of 
degenerative arthritis in the hindfoot documented by a CT 
scan of the ankles in August 2001.  The veteran did not take 
any medications for his feet on a regular basis.  There were 
no other demonstrated effects of his condition on his usual 
occupation or daily activities.  He reported no additional 
limitation following repetitive use, or during flare-ups.  

Physical examination revealed that he the veteran was able to 
weight bear.  He had severe pes planus bilaterally.  He was 
unable to demonstrate any kind of toe raise.  He had valgus 
angulation of both Achilles tendons.  There were no skin 
lesions at the present time.  There was no significant motion 
at the level of the subtalar joint.  He was able to 
demonstrate ankle dorsiflexion of 5 degrees bilaterally.  
Plantar flexion was 20 degrees bilaterally.  There was 
moderate pronation of the first ray.  There was no evidence 
of severe spasm of the tendo Achilles on palpation.  There 
was swelling at the ankles, but minimal swelling in the feet.  
There were no calluses.  X-ray revealed pes planus which was 
considered severe.  The impression was bilateral severe pes 
planus.  


Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's service-connected bilateral pes planus is 
evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, which pertains to acquired flatfoot.  Under this 
code, a 10 percent rating is warranted for moderate bilateral 
flatfoot (pes planus), with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating requires pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances. 

Since the veteran submitted the presently appealed claim for 
an increased rating for his bilateral pes planus in July 
1999, he has consistently complained of pain and numbness of 
the feet.  During this time period, however, the medical 
evidence has not shown the veteran to be suffering from 
pronounced bilateral pes planus.  The evidence more closely 
approximates severe pes planus with VA examiners describing 
the pes planus as moderate to severe.  Findings on VA 
examinations include the use of customized orthopedic shoes, 
restricted range of motion of the feet, and abnormal gait.  
VA outpatient treatment records do not reflect significant 
complaints of bilateral symptomatology attributable to the 
veteran's service-connected bilateral pes planus.

At the most recent March 2004 VA examination, the veteran 
stated that he was not using any orthopedic shoes.  The 
examiner noted moderate pronation of the first ray.  There 
was no evidence of severe spasm of the tendo Achilles or the 
presence of calluses.  The examiner concluded that the 
veteran's bilateral pes planus was severe.    

Findings on the VA examinations of record have not included 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement or severe spasms of the Achilles tendon 
either with or without manipulation. Absent objective 
findings of these signs and symptoms of pronounced flat feet, 
a higher rating than 30 percent is not warranted under 
Diagnostic Code 5276.  Because pain is included in the 
criteria evaluated under Diagnostic Code 5276, 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a higher evaluation.

The preponderance of the evidence is against the claim for an 
increase in the 30 percent rating for bilateral pes planus. 
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



